 

SECOND AMENDMENT TO LEASE　　　　　　　　　　　　　　　　　　　　　　 Exhibit 10.7

 

 

                                                                                                                        
     　　　　　　　　　　　　　　

 

I.

PARTIES AND DATE.

 

THIS SECOND AMENDMENT TO LEASE (“Amendment”) dated

 

October 7, 2019

 

, by and between SILICON VALLEY CENTER OFFICE LLC, a Delaware limited liability
company, hereafter called “Landlord,” and TECHPOINT, INC., a Delaware
corporation (“Tenant”).

 

 

II.

RECITALS.

 

Landlord and Tenant (as successor in interest to Techpoint, Inc., a California
corporation) entered into an office space lease dated dated September 22, 2014,
which lease was amended by a First Amendment to Lease dated October 31, 2016 (as
amended, the “Lease”) for space consisting of 8,512 rentable square feet (the
“Premises”) known as Suite No. 550 in the building located at 2550 N. First
Street, San Jose, California.

 

Landlord and Tenant each desire to modify the Lease to, extend the Lease Term,
adjust the Basic Rent, and make such other modifications as are set forth in
“III. MODIFICATIONS” next below.

 

 

III.

MODIFICATIONS.

 

 

A.Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 

 

1.

Item 5 is hereby deleted in its entirety and the following substituted in lieu
thereof:

 

 

“5. Lease Term: The Term of this Lease shall expire at midnight on 2/28/2022.”

 

 

2.

Effective as of March 1, 2020, Item 6 shall be amended by adding the following:

 

 

“Months of Term or Period

Monthly Rate Per Rentable Square Foot

Monthly Basic Rent

3/1/20 to 2/28/21

$3.70

$31,494.40

3/1/21 to 2/28/22

$3.81

$32,430.72”

 

 

3.

Effective as of March 1, 2020, Item 7 shall be deleted in its entirety and the
following shall be substituted in lieu thereof:

 

 

“7. Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2020 (the
“Base Year”).

 

Project Cost Base: The Project Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.

 

Expense Recovery Period: Every 12 month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.”

 

 

B.

Security Deposit. No additional security deposit shall be required in connection
with this Amendment.

 

 

 

C.

Condition of the Premises. Tenant acknowledges that it is currently occupying
the Premises and that it is satisfied with the condition thereof. Tenant
waives  any right or claim against Landlord arising out of the condition of the
Premises.

 

 

 

D.

SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the

 

U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant or
any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of the Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 



Techpoint, Inc.-2550 N First, Ste 550 - 2A1

10/4/19-Opp-039813-[VERSION]

1

 



--------------------------------------------------------------------------------

 

 

IV.

GENERAL.

 

 

A.

Effect of Amendments. The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.

 

 

 

B.

Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

 

 

 

C.

Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including but
not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.

 

 

 

D.

Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

 

 

E.

Authority. If Tenant is a corporation, limited liability company or partnership,
or is comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms.

 

 

 

F.

California Certified Access Specialist Inspection. Pursuant to California Civil
Code § 1938, Landlord hereby states that the Premises have not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52(a)(3)). Pursuant to Section 1938 of the California Civil Code,
Landlord hereby provides the following notification to Tenant: "A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction related accessibility standards within the
premises."

 

 

 

G.

Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.

 

 

 

H.

Nondisclosure of Lease Terms. Tenant acknowledges that the content of this
Amendment and any related documents are confidential information. Except to the
extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space- planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under the Lease or pursuant to
legal requirement.

 

 

 

I.

Brokers. Article 18 of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company and CBRE, Inc. (collectively, “Landlord’s
Broker”) is the agent of Landlord exclusively and Colliers International/San
Jose, (“Tenant’s Broker”) is the agent of Tenant exclusively. By the execution
of  this Amendment, each of Landlord and Tenant hereby acknowledge and confirm
(a) receipt of a copy of a Disclosure Regarding Real Estate Agency Relationship
conforming to the requirements of California Civil Code 2079.16, and (b) the
agency relationships specified herein, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker. By the execution of this
Amendment, Landlord and Tenant are executing the confirmation of the agency
relationships set forth herein. The warranty and indemnity provisions of Article
18

 

 



Techpoint, Inc.-2550 N First, Ste 550 - 2A1

10/4/19-Opp-039813-[VERSION]

2

 



--------------------------------------------------------------------------------

 

of the Lease, as amended hereby, shall be binding and enforceable in connection
with the negotiation of this Amendment.

 

 

V.

EXECUTION.

 

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

 

LANDLORD:

 

SILICON VALLEY CENTER OFFICE LLC,

a Delaware limited liability company



TENANT:

 

TECHPOINT, INC.,

a Delaware corporation

 

 

 

 

By: /s/ Stephen M. Case

Steven M. Case

Executive Vice President, Office Properties

 

 

 

By: /s/ George I. Meyer

George I. Meyer

Vice President, Operations

By: /s/ Fumihiro Kozato

     Fumihiro Kozato

     President and CEO

 

 

 

 

 

 

 

 

 

 

 

 



Techpoint, Inc.-2550 N First, Ste 550 - 2A1

10/4/19-Opp-039813-[VERSION]

3

 

